PER CURIAM.
The appellant was informed against, tried and convicted of the crime of robbery. On his appeal he challenges the ruling of the trial court admitting his confession into evidence. It is not contended the confession was not made voluntarily, but that it was inadmissible because obtained by interrogation (on the day of arrest) while the defendant was held in custody without having been afforded a preliminary hearing. Prior to making the confession the defendant had been identified in a line-up. He was warned of his rights by an interrogating officer and advised he was entitled to counsel, including public defense counsel, and he affirmatively chose not to have counsel at that time. We hold on authority of Young v. State, Fla. 1962, 140 So.2d 97; Montgomery v. State, Fla.1965, 176 So.2d 331, that admission of the confession, in the circumstances shown in the record, was not error.
Affirmed.